DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on October 20, 2021. Claims 3-6 and 8-15 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

Response to Amendment
In response to the applicant’s cancellation of claims 1 and  7 and the amendments to claims 3-6 and 9-15 to further clarify the claims, the rejections of claims 1, 3-12, and 14015 under 35 USC 112(b) have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closets prior art  “Aros, US 2011/0209919 (hereinafter Aros)” and “herein Lachmann et al., US 2011/0042146 (hereinafter Lachmann)” for the following reasons:
Aros discloses a drill bit assembly for fluid-operated percussion drill tools including a percussion bit.  The percussion drill bit comprises comprising a bit head connected to a shank extending along a longitudinal axis, engagement means formed on an external cylindrical wall of the shank and engagable  with complementary engagement means formed internally of a drive chuck. Rotational drive from the chuck may be transmitted to the axially extending shank. At least one flushing channel extending through the axially extending shank and the bit head between the external cylindrical wall of the shank and a cutting face of the bit head. The flushing channel to provide a fluid path for a flushing medium between the external wall of the shank and the cutting face of the bit head. The at least one flushing channel includes a first channel portion in the shank extending through the shank from the external wall of the shank to an end face of the shank adjacent the bit head and a second channel portion extending through the bit head.
Aros does not disclose the bit head is detachably coupled to the axially extending shank, the bit head including a shroud that extends along the longitudinal axis and beyond the first end of the first channel portion, the second end of the first channel portion intersects the threaded portion of the shank, or a chamber being provided between the end face of the shank and the bit head such that the end face of the shank is spaced apart from an internal rear face of the bit head.

Lachmann discloses a drill bit head detachably connected to an axially extending shank.  The drill bit head body includes at least one through-hole to conduct a fluid, which may be introduced to flush out debris. 
Lachmann does not disclose the bit head including a shroud that extends along the longitudinal axis and beyond the first end of the first channel portion, the second end of the first channel portion intersects the threaded portion of the shank, or a chamber being provided between the end face of the shank and the bit head such that the end face of the shank is spaced apart from an internal rear face of the bit head.

Aros, as modified by Lachmann, fails to suggests alone, or in combination, the limitations of “”the bit head comprises a shroud that extends along the longitudinal axis and beyond the first end of the first channel portion” as recited in claim 3, “wherein the second end of the first channel portion intersects the threaded portion of the shank” as recited in claim 4, and “the chamber being provided between the end face of the shank and the bit head such that the end face of the shank is spaced apart from an internal rear face of the bit head” as recited in claim 8. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676